          Case 5:18-cv-00068-DCB-MTP Document 56 Filed 09/04/19 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       WESTERN DIVISION

SARA MAUK, Individually and as
Personal Representative on Behalf of the
Wrongful Death Beneficiaries of ERIC HEINZE                                              PLAINTIFF

VS.                                                      CIVIL ACTION NO. 5:18-CV-68-DCB-MTP

MANAGEMENT & TRAINING CORPORATION
and JOHN AND JANE DOES 1-100                                                          DEFENDANTS

                                         ORDER OF DISMISSAL

               The parties have announced to the Court a confidential settlement of this case, and the

Court desires that this matter be finally closed on its docket.

               IT IS, THEREFORE, ORDERED that this case is hereby dismissed with prejudice as to

all parties and claims, with the parties to bear their own costs and attorney’s fees. Pursuant to the

agreement of the parties, the Court will retain jurisdiction for the purpose of enforcing the

confidential settlement agreement.

               SO ORDERED, this the 4th day of September, 2019.

                                                   s/David Bramlette
                                                   UNITED STATES DISTRICT COURT JUDGE




{D1253037.1}
